Citation Nr: 9913162	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability as being proximately due to or the result of 
service connected degenerative arthritis of the thoracic 
spine.

2.  Entitlement to service connection for damage to L5 
vertebra with loss of mobility of the left leg.

3.  Entitlement to service connection for bilateral knee 
disability as being proximately due to or the result of 
damage to L5 vertebra with loss of mobility of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1963.

The veteran filed a claim in January 1991 for service 
connection for a cervical spine disability as secondary to 
service connected degenerative arthritis of the thoracic 
spine, service connection for damage to L5 vertebra with loss 
of mobility of the left leg, and service connection for 
bilateral knee disability as secondary to the damage to the 
L5 vertebra.  This appeal arises from the October 1991 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that denied the veteran's claim for service connection 
for damage to L5 vertebra with loss of mobility of the left 
leg and denied service connection for bilateral knee 
disability as secondary to a service connected disability.  A 
Notice of Disagreement was filed in December 1992 and a 
Statement of the Case was issued in May 1993.  A substantive 
appeal was filed in July 1993 with no hearing requested.  In 
July 1993, the veteran requested a hearing at the RO before a 
local hearing officer.  In September 1993, the abovementioned 
RO hearing was held.  

This case was remanded in September 1996 for further 
development.  The case was thereafter returned to the Board.

This appeal additionally arises from a June 1998 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that denied the veteran's claim for service connection 
for a cervical spine disability.  A Notice of Disagreement 
was filed in June 1998 and a Statement of the Case was issued 
in August 1998.  In September 1998, the veteran requested a 
hearing at the RO before a local hearing officer.  A 
substantive appeal was filed in September 1998 with no 
hearing requested. 

The Board notes that a hearing was scheduled at the RO before 
a local hearing officer in October 1998 pursuant to the 
veteran's September 1998 request.  In writing in October 
1998, the veteran canceled his request for a hearing.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran's cervical spine disability is etiologically related 
to or being aggravated by the service connected degenerative 
arthritis of the thoracic spine; the claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current damage to L5 vertebra with loss of mobility 
of the left leg to his military service; the claim is not 
plausible.

3.  The bilateral knee disability now present cannot be 
related to service connected damage to L5 vertebra with loss 
of mobility of the left leg as service connection has not 
been established for damage to L5 vertebra with loss of 
mobility of the left leg.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability as secondary to the service 
connected degenerative arthritis of the thoracic spine is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for damage 
to L5 vertebra with loss of mobility of the left leg is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for bilateral knee 
disability as secondary to a damage to L5 vertebra with loss 
of mobility of the left leg has no legal merit.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in December 1960, no 
history of back pain or knee trouble was reported.  On 
examination, the veteran's spine and lower extremities were 
clinically evaluated as normal.

In June 1962, the veteran complained of back pain.  On 
examination, deep tendon reflexes were negative, there was no 
pain over the vertebrae, and there was no limitation of 
motion.  There was some left costovertebral angle tenderness.  
The impression was deferred.  

In September 1962, the veteran was hospitalized with a back 
injury sustained in an airplane jump.  The examination of the 
back revealed a paraspinous muscle spasm.  There was 
tenderness on pressure over T-11 and 12 and L1.  The 
neurological examination was essentially within normal 
limits.  The diagnoses included compression fracture, T-11, 
12, L1, mild.  He was discharged on September 21, 1962.  That 
same day, he was seen in the orthopedic clinic.  It was noted 
that he had been treated for lumbosacral strain.  The record 
entry discussed convalescent leave and a profile.

In October 1962, the veteran was seen with complaints of pain 
on lifting.  On examination, there was subjective tenderness 
at T6 and T8 level and none at the lumbar area.

On a separation examination in December 1963, no history of 
knee trouble was reported.  The veteran indicated he had been 
treated in the service for his back.  On examination in 
November 1963, the veteran's spine and lower extremities were 
clinically evaluated as normal.

In 1971, the veteran filed a claim for compression fractures 
of T-11 and 12 and L-1.

In a report in April 1971, George H. Pfohl, M.D. notes that 
the veteran was seen in March 1971 with complaints of pain of 
the lower back since he sustained a fracture of T11, T12, and 
L1 in service.  He reinjured his lower back in January 1971 
when he slipped on an icy sidewalk.  The diagnoses included 
contusion and sprain of lower back with aggravation of 
preexisting compression fracture of T11, T12, and L1.

On a VA examination in April 1971, knee jerk was brisk.  The 
diagnoses included history of compression fracture of T11, 
T12, and L1 with minimal degenerative arthritis.

By rating action of May 1971 service connection was granted 
for degenerative arthritis, T11, T12, and L1, residuals, 
compression fractures.

Lester M. J. Freedman, M.D., in a March 1971 letter to Dr. 
Pfohl, noted that the veteran had old, minimal compression 
fractures of the bodies of D11, D12, and L1 with moderate 
discogenic disease and traumatic degenerative arthritis at 
D12-L1 and with minimal rounded kyphosis at this level.  No 
abnormality could be seen of the remaining dorsal, lumbar, 
and sacral spine.  There was normal curvature of the 
remaining lumbar and sacral spine in the neutral position and 
with normal degree of flexion-extension in the area.

VA outpatient records from May 1978 to August 1978 show that 
in May 1978, x-rays revealed degenerative joint disease of 
the lumbar spine.  There was narrowing of the disc spaces at 
T12 - L1 and L5 - S1.  In August 1978, the veteran was seen 
with complaints of low back pain, especially at work due to 
the excessive amount of bending and lifting.  Another record 
from August 1978 shows complaints of increased low back pain 
with certain activities; x-rays were within normal limits.  
The impression was mechanical low back pain.  

At a hearing before the Board in Washington, D.C., in 
November 1979, the veteran indicated that his left leg would 
stiffen up because he pulled the cartilage in his knee at one 
time.  

VA outpatient records from November 1982 to March 1973 show 
continued treatment for low back pain.

On a VA examination in January 1984, the x-rays of the 
lumbosacral spine showed that the alignment was satisfactory.  
The vertebral body heights and disk spaces were well 
preserved.  The pedicles, posterior elements, and lamina were 
intact.

At a hearing at the RO before a local hearing board in May 
1984, the veteran testified that his left knee would 
sometimes give way when he had pain in his back.

On a VA examination in March 1988, the veteran reported that 
he was recently diagnosed as having herniated disks of L4 and 
L5.  The assessment included herniated nucleus pulposus, L4 
and L5, by history, symptomatic.  

A January 1987 record from Urgi-Care of Western PA shows the 
veteran complained of low back pain and hip numbness.  The 
diagnoses included low back pain and numbness.   

A February 1988 record from the NMR Institute shows an 
impression of degeneration of L2-3, L3-4, L4-5, and L5-S1 
discs.  Anterior midline extra dural defects were noted at 
L4-5 and L5-S1.  The L5-S1 defect represented either focal 
disc or osteophyte and caused minimal compression of the 
thecal sac.  At L4-5, correlation with CT suggested that the 
defect represented a focal disc.  There was resulting 
stenosis noted at this level.  

A treatment record from Gerald P. Durkan, M.D., from February 
1988, revealed that the veteran complained of a knee giving 
way going up steps and herniated nucleus populous of L4-5 on 
CT.  A record from March 1988 indicated the veteran had 
severe low back pain and numbness extending into both 
buttocks and occasionally into the right leg.  A MRI scan 
showed a centrally herniated disc at L-4, 5.  The 
neurological examination was generally unremarkable.  There 
was some increased knee jerk.  The impression was lumbar 
radiculopathy.

J. William Bookwalter, III, M.D. in a February 1988 report to 
Dr. Durkan indicated that the veteran complained of numbness 
in both legs and that his left leg buckled from beneath him.  
His knee jerks were possibly a little brisk.  The CT and MRI 
confirmed the presence of a centrally herniated disc at L4-L5 
and degenerative changes at L3-L4.  

At a hearing before the Board in Washington, D.C., in 
September 1990 in connection with a prior claim, the veteran 
asserted that his low back disability, numbness of his left 
leg, and his left knee giving out were part of his service 
connected disability.  He stated that he had not been told by 
a doctor that his low back injuries were part of the thoracic 
spine injury.  The veteran indicated that he received 
Supplemental Security Income for his back and the loss of use 
of his left leg.  

In January 1991, the veteran filed a claim for service 
connection for a cervical spine disability as secondary to 
his service connected back disability; a claim for service 
connection for damage to the L5 vertebra and resulting loss 
of mobility to the left leg; and a claim for service 
connection for bilateral knee disability as secondary to the 
damage to the L5 vertebra.  

An October 1989 MRI of the lumbar spine from Magnetic Imaging 
Associates revealed an impression of a mild symmetrical 
posterior bulging of the L4-5 disc and a possible small ill 
defined area of diminished signal intensity in the left 
inferior articulating facet of L4.  No intradural 
abnormalities were noted.  

A November 1990 MRI of the cervical spine from Forbes 
Diagnostic Imaging Partners included the impression of 
evidence of significant discogenic disease at several levels 
throughout the cervical spine.  

A November 1990 MRI of the left knee from Forbes Diagnostic 
Imaging Partners revealed that there was a small knee joint 
effusion.  There was some meniscal degeneration of the 
posterior horn of the medial meniscus but no evidence of 
frank tear.  There was a question of a very tiny frank tear 
of the posterior horn of the lateral meniscus.  A suggestion 
of some prior injury to the anterior cruciate ligament was 
shown but there was no evidence of frank disruption.  There 
was a popliteal cyst that measured about 3 cm in diameter.  
No other significant abnormality was identified. 

Dr. Bookwalter, in a December 1990 report to Dr. Durkan, 
indicated that the veteran was seen with complaints of neck 
pain and right arm pain.  The MRI was reviewed.  There was a 
large osteophyte at C5-6 and at C3-4.  A myelogram and post-
myelo CT that was done in February 1990 showed no cord 
compression.  There was an osteophyte eccentric to the right 
which did compress and distort the C6 root.  There was 
foraminal narrowing.  There was no herniated disc and there 
was no cord pressure.  

A VA examination from July 1991 indicated that the veteran 
reported pain in the knees since the last autumn, which he 
attributed to having fallen several times.  He attributed 
back pain to a parachute jump in service.  The veteran 
reported right arm pain when he rotated his neck.  The x-rays 
showed narrowing of the C5-6 and L4-5 discs.  X-rays of the 
knees were normal.  The conclusions were that having nothing 
to compare, it was impossible to say whether the lumbar disc 
compression was due to the same service-connected accident as 
the lower dorsal changes; the same uncertainty pertained to 
the lower cervical abnormality.  Neither would be a remote 
consequence of the lower dorsal changes.  The lack of atrophy 
musculature was evidence against a major neuropathy, and left 
peroneal palsy was minimal.  There was no instability of the 
knees, but they could not be examined fully due to guarding.  
The symptoms could not plausibly be attributed to 
"disability affecting the thoracic spine and L1".  

By rating action of October 1991, service connection for 
damage to the L5 vertebra and resulting loss of mobility to 
the left leg was denied.  Service connection for a bilateral 
knee disability as secondary to the veteran's service 
connected disability was denied.  The current appeal to the 
Board arises from these denials. 

At an RO hearing in September 1993, the veteran testified 
that he had back pain and numbness of his left leg.  The 
veteran stated that private doctors had informed him that the 
L4, L5, S1, and S2 were damaged but that it was not what 
bothered his leg.  However, he found out that the L4 and L5 
control the left side.  The veteran stated that he had been 
told in the service that he had damaged five vertebra and 
three of them were compression fractures of T11, T12, and L1.  
The veteran contended that the lumbar spine disability was 
not seen in service as they only took x-rays, and that later 
MRIs showed more damage than the x-rays.  The veteran stated 
that he stumbled when he walked and he had constant pain.  

On a VA report from July 1997, a physician indicated that the 
veteran's claims folder had been reviewed.  The examiner 
opined that there was no reason to think that the herniated 
disc was secondary to the veteran's degenerative changes at 
the thoracolumbar junction.  Central disk bulge was a normal 
finding in approximately 20 percent of the population, so 
there was no reason to think that if myelogram or MRI (which 
was not available at the time) had been done while the 
veteran was in service, that it would have shown significant 
pathology that was missed by the treatment the veteran did 
received in service.  Based on the magnitude of his symptoms 
at the time of injury as well as the rapidity of his 
recovery, it was unlikely that any of the rest of his later 
complaints were due to the same injury.  It was the 
examiner's opinion with a reasonable degree of medical 
certainty that the veterans' cervical spine problems, L-5/S1 
problems, and knee problems were not secondary to the injury 
which had been linked to his problems at T-11 through L-1.  

By rating action of June 1998, service connection for a 
cervical spine disability was denied.  The current appeal to 
the Board arises from this denial.

Received in September 1998, was a June 1998 MRI of the lumbar 
spine from Jeannette Open MRI that showed the veteran 
complained of low back pain with radiation into the right 
leg.  The veteran had a back injury in 1961.  The impression 
was disc degeneration at L4-5.  The remaining lumbar spine 
levels were unremarkable except for mild disc bulging and 
bilateral facet joint arthritic changes at the L3-4.  Mild 
facet joint arthritic changes were also seen at L5-S1.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Veteran's Appeals held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
a veteran incurs a nonservice-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability prior to incurring 
the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

Initially, the Board notes that the veteran claimed that he 
is receiving Supplemental Security Income.  As the veteran 
has not presented well grounded claims with regard to issues 
numbered 1 and 2, there is no duty to obtain the Social 
Security Administration records. 

Additionally, while the Board notes that a Supplemental 
Statement of the Case addressing the Jeannette Open MRI 
record received in September 1998 has not been issued, no 
prejudice will inure to the veteran as the evidence is 
cumulative of evidence received previously, in that it 
confirms the presence of a low back disability.  This fact is 
not disputed by the Board.

A.  Cervical spine disability

In this case, the veteran is claiming that a cervical spine 
disability developed secondary to his service connected 
thoracic spine disability.  The evidence does not support his 
contention.  A VA examiner in the July 1997 report indicated 
that it was unlikely that the veteran's complaints, including 
a cervical spine disability, were due to the thoracic spine 
injury.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for a cervical spine 
disability secondary to the service connected degenerative 
arthritis of the thoracic spine, that claim must be denied. 

B.  Damage to L5 vertebra with loss of mobility of the left 
leg

The veteran is claiming that he currently has damage to L5 
vertebra with loss of mobility of the left leg that was 
incurred during service.  The first postservice evidence of a 
lumbar spine disability was many years postservice.  This 
evidence is contained in the VA treatment records from May 
1978 to August 1978 where x-rays showed degenerative joint 
disease of the lumbar spine.  The service medical records are 
silent regarding complaints, clinical findings, and diagnoses 
of the lumbar spine disability claimed on appeal. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current damage to the L5 
vertebra with resulting loss of mobility of the left leg and 
his service.  The only evidence that would support the 
veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for damage to L5 
vertebra with loss of mobility of the left leg, that claim 
must be denied.

C.  Bilateral knee disability

The veteran is claiming that a bilateral knee disability 
developed secondary to the damage to the L5 vertebra.  
However, as to this issue, the application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the claim should be denied 
based on the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Since service connection has not been 
granted for damage to L5 vertebra, there is no legal merit to 
his claim of secondary service connection; that is, a claim 
for secondary service connection requires that there be a 
service connected disability. 


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a cervical spine disability as 
being proximately due to or the result of the service 
connected degenerative arthritis of the thoracic spine is 
denied. 

As a well grounded claim has not been presented, entitlement 
to service connection for damage to L5 vertebra with loss of 
mobility of the left leg is denied.

Entitlement to service connection for bilateral knee 
disability as being proximately due to or the result of a 
damage to L5 vertebra with loss of mobility of the left leg 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

